Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate all or some of the subject matter from the instant disclosure.  Furthermore, adding limitations directed towards GPS tracking of a firearm is disclosed in prior art EFREMKINA (Pub. No.: US 2016-0116241), and would not further allowance if proposed in a potential amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8-9, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over URBAN et al. (Pub. No:  US 2008-0061991) in view of EFREMKINA (Pub. No.: US 2016-0116241).

As per Claim 1 URBAN discloses A system comprising (Figs. 1-3): 
a telematics sensor device associated with a firearm, wherein the firearm has a status of either unholstered (Figs. 1-3 gun in proximity to trigger the camera so camera can capture the event of at least un-holster [Abstract] [0010] [0020-0022] [0027-0028] – telematic sensor communication transceiver 22 capabilities [0028]) or holstered in a holster worn by a user (either or), the telematics sensor device configured to (Figs. 1-3 [Abstract] [0010] [0020-0022] [0027-0028]): 
detect the occurrence of a firearm-related event and to record metadata concerning the status and the firearm-related event to an internal storage component (Figs. 1-3 gun and holster in proximity to trigger the camera so camera can capture the fire-arm event [Abstract] [0010] [0020-0022] [0027-0028] - sensing device 12 for the generating of timestamped metadata at device 20 where stored [0023] [0028]); 
and provide wireless communication with a mobile device associated with the user (Figs. 1-3 wireless communication to portable sensing device 12 for the generating of timestamped metadata at device 20 where stored [0021-0023] [0027-0028]) and/or a beacon mounted in the proximity of the telematics sensor device (either or), wherein the mobile device and/or the beacon (either or) provides a portion of the recorded metadata concerning the status and the firearm-related event (Figs. 1-3 video portion timestamped metadata for firearm events [Abstract] [0010] [0020-0024] [0027-0029])
URBAN does not disclose but EFREMKINA discloses provide a current location to a remote server for display in a monitoring user interface at one or more remote user displays (Figs. 1, 3 [Abstract] [0008-0010] display track real-time location of the firearm – detected event of moving firearm approaching – on the remote server [0019-0020] [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include provide a current location to a remote server for display in a monitoring user interface at one or more remote user displays as taught by EFREMKINA into the system of URBAN because of the benefit taught by EFREMKINA to disclose a weapon tracking system that discloses position location of weapon whereby URBAN provides timestamped metadata for firearm related events and would benefit for coupling the information with location data.

As per Claim 6 URBAN discloses The system of claim 1, wherein the firearm is a handgun (Fig. 1 handgun 16), rifle (either or), or conducted electrical weapon (either or).

As per Claim 8 URBAN discloses The system of claim 1, wherein 
URBAN does not disclose but EFREMKINA discloses the monitoring user interface provides an event feed and a map showing the locations of the detected events and the firearm (Figs. 1, 3 [Abstract] [0008-0010] against a map backdrop – display track real-time location of the firearm – detected event of moving firearm approaching [0019-0020] [0022]) (The motivation that applied in Claim 1 applies equally to Claim 8).
As per Claim 9 URBAN discloses The system of claim 1, wherein the recorded metadata are one or more of time (Figs. 1-3 [Abstract] sensing device 12 generates timestamped metadata on the holstering events [0010] [0021-0022] [0027-0028]),
(one or more of) date, event identifiers, location coordinates, altitude, temperature, ammunition discharged, ammunition remaining, ammunition reloads, firearm orientation, firearm movement, firearm translation, firearm bearing, recorded audio in front of and around the firearm, and recorded video in front of and around the firearm (one or more of).
As per Claim 11 URBAN discloses The system of claim 1, wherein the one or more remote user displays are a mobile device (Figs. 1-3 remote portable device 20 contains display capability [0021] [0023] [0026-0028]) or a web client (either or).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over URBAN et al. (Pub. No:  US 2008-0061991) in view of EFREMKINA (Pub. No.: US 2016-0116241), as applied in Claims 1, 6, 8-9, 11, and further in view of HALE et al. (Pub. No:  US 2009-0069953).

As per Claim 2 URBAN discloses The system of claim 1, wherein 
URBAN and EFREMKINA do not disclose but HALE discloses the beacon is mounted at a fixed location (Figs. 1-4 fixed or mobile [0026 [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the beacon is mounted at a fixed location as taught by HALE into the system of URBAN and EFREMKINA because of the benefit taught by HALE to disclose both mounted and mobile communication beacons for communication means whereby both URBAN and EFREMKINA employ communication with a remote device to satisfy system requirements and would benefit from external communication receptors that may be both fixed or moving to expand upon system capabilities.

As per Claim 3 URBAN discloses The system of claim 1, wherein
URBAN and EFREMKINA do not disclose but HALE discloses the beacon is mounted at a moving location (Figs. 1-4 fixed or mobile traveling with vehicle [0026 [0034]) (The motivation that applied in Claim 2 applies equally to Claim 3).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over URBAN et al. (Pub. No:  US 2008-0061991) in view of EFREMKINA (Pub. No.: US 2016-0116241), as applied in Claims 1, 6, 8-9, 11, and further in view of STEIL (Pub. No:  US 2015-0260487).


As per Claim 5 URBAN discloses The system of claim 1, wherein 
URBAN and EFREMKINA do not disclose but STEIL discloses the firearm is a ranged weapon (Figs. 1-2 [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the firearm is a ranged weapon as taught by STEIL into the system of URBAN and EFREMKINA because of the benefit taught by STEIL to disclose paring a weapon with an environment used for firing the weapon to improve the ability to train and use the 
Allowable Subject Matter
Claims 4, 7, 10 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claims 4, 7, 10 is/are allowed.  The following is an examiner’s statement of reasons for allowance:   

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 1, wherein the beacon uses the Google Eddystone, iBeacon, FlyBell, or BLE protocol for monitoring and ranging the proximity of the telematics sensor device " These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 1, wherein the firearm-related event is movement of the firearm, an attempted operation of the firearm, disabling of a safety of the firearm, and a change in mode of the firearm, the user exits a vehicle with a firearm, the user enters a vehicle with a firearm, holstering a firearm, unholstering a firearm, holstering or unholstering a policing implement, discharging a firearm, approaching a second user of the system, a firearm is separated from the user, loud noise is detected, and receiving a notification from a second user of the system or dispatch" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The system of claim 1, wherein the recorded metadata include battery status of the telematics sensor device" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


The closest prior art of record URBAN et al. (Pub. No:  US 2008-0061991) for Claims 4, 7, 10 does not teach all the recited elements of the instant claims in combination with the other limitations of the independent claims. URBAN does disclose a telematics sensor device associated with a firearm that has a status of at least unholstered.  URBAN discloses detecting an occurrence of a firearm-related event and recording metadata concerning the status and the firearm-

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Friday from 9-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481